Citation Nr: 0944225	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  04-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating in excess of 40 
percent for the service-connected residuals of a fracture of 
L1.  

2.  Entitlement to a disability rating in excess of 20 
percent for the service-connected cervical strain with 
radiculopathy.  

3.  The propriety of the reduction of the rating from 20 to 
10 percent for the service-connected cervical strain with 
radiculopathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to 
September 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision issued by the RO.  

During the course of the appeal, in a February 2005 rating 
decision, the RO increased the evaluation for the service-
connected lumbar spine disorder from 20 to 40 percent, 
effective on January 6, 2005.  

The RO also decreased the service-connected cervical spine 
disorder from 20 to 10 percent disabling, effective on 
January 6, 2005.  

Even though the RO increased the schedular rating for the 
service-connected lumbar spine disability during the appeal, 
the issue of a higher rating remains on appeal, as the 
Veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).

This case was remanded in January 2007, August 2008 and May 
2009 in order to afford the Veteran a personal hearing.  

In September 2009, the Veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge at the RO.   

The issues of increased disability ratings for the service-
connected cervical and lumbar spine disabilities are 
addressed in the REMAND portion of this document and are 
being remanded to the RO to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected cervical spine disability is not 
shown to have undergone material improvement under the 
ordinary conditions of life to justify the reduction of the 
rating from 20 to 10 percent on January 5, 2005.  


CONCLUSION OF LAW

The reduction of the rating for the service-connected 
cervical strain with radiculopathy from 20 to 10 percent was 
not proper and is void ab initio.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§ 3.105, 3.344, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5237, 5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Given that the action taken hereinbelow is fully favorable to 
the Veteran, a discussion of VCAA is required at this time.


II.  Analysis

The RO in September 1995 granted service connection for a 
cervical spine disability and assigned a 10 percent rating, 
effective beginning on May 8, 1995.  

A May 1997 rating decision increased the service-connected 
cervical spine disability to 20 percent disabling, effective 
on July 9, 1997.  

As explained, the RO has subsequently reduced the Veteran's 
disability evaluation to 10 percent.   

The Board notes that while the procedural steps outlined in 
38 C.F.R. § 3.105(e) were not accomplished prior to the 
reduction in this case, those steps were not required, as the 
Veteran's overall disability rating remained unchanged 
despite the reduction.  See VAOPGCPREC 71-91.  

A condition that has been assigned a rating for five years or 
more is considered stable, and the rating may not be reduced 
on any one examination, unless all the evidence of record 
establishes that a claimant's condition has undergone 
sustained material improvement.  38 C.F.R. § 3.344.  

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  

In addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

On this record, as the assigned 20 percent was in effect for 
more than 5 years (since July 9, 1997), the Board finds that 
38 C.F.R. § 3.344(a) is applicable in the instant case.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

The Board notes that, during the pendency of this appeal, the 
criteria for evaluating spine disorders have been 
substantially revised.  The first criteria was established 
through September 22, 2002, then revised beginning on 
September 23, 2002, and then the newest criteria became 
effective September 26, 2003.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  VA General Counsel found that 
the amended version shall apply only to periods from and 
after the effective date of the amendment.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  

The prior version shall apply to periods preceding the 
amendment but may also apply after the effective date of the 
amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 
U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier 
than the effective date thereof)).  See 38 C.F.R. § 3.114 and 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board 
notes that since the Veteran's claim was filed in June 2000 
it will be evaluated under all criteria.  

For the period through September 22, 2002, under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  

A 20 percent evaluation was in order for moderate 
intervertebral disc syndrome, with recurring attacks.  

For the period beginning on September 23, 2002, under 38 
C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent evaluation 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disability have recently been revised, effective on 
September 26, 2003.  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003), addressing limitation of motion of the 
cervical spine, a 10 percent evaluation was assigned in cases 
of slight limitation of motion.  A 20 percent evaluation was 
in order for moderate limitation of motion.  

The Board notes that the terms "slight" and "moderate" are 
not defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is in order for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
muscle spasm, guarding, or localized tenderness not resulting 
in an abnormal gait or abnormal spinal contour; or a 
vertebral body fracture with loss of 50 percent or more of 
height.  

A 20 percent evaluation is warranted for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; a combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the cervical spine encompasses flexion and 
extension to 45 degrees, bilateral lateral flexion to 45 
degrees, and bilateral rotation to 80 degrees.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss due to pain or 
weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

In this case, the evidence of record consists of the reports 
of two VA examinations as well as VA outpatient records.  

First, in a January 2001 VA examination, the examiner noted 
the Veteran's complaints of neck pain radiating into the left 
shoulder.  On examination, the examiner found that the 
Veteran demonstrated full range of cervical spine motion.  
Cervical strain was diagnosed.  

The VA outpatient records dated from 2001 to 2003 demonstrate 
the Veteran's continued complaints of neck pain.  A March 
2003 record revealed a full range of cervical spine motion.  

The Veteran underwent a second VA examination in January 
2005.  The examiner noted the Veteran's complaints of chronic 
cervical pain, with no radiating pain or numbness.  

On examination, the examiner found that forward flexion was 
from 0 to 60 degrees with an increase in pain at 40 degrees, 
lateral flexion to the left was from 0 to 35 degrees and the 
right was from 0 to 20 degrees, rotation to the left was from 
0 to 45 degrees and the right was from 0 to 85 degrees.  The 
Veteran was unable to extend his neck.  The examiner found no 
additional loss due to pain, fatigue or weakness. 

The burden in obtaining adequate findings to support the 
reduction of the rating for the service-connected cervical 
spine disability in this case clearly rests with VA.  

Here, to the extent that this matter involves a reduction in 
a previously assigned rating, the Board finds no basis for 
showing that the service-connected cervical spine disability 
had undergone sustained material improvement on 
reexamination.  

To the contrary, the January 2005 VA examination which 
prompted the RO's reduction in benefits demonstrates that the 
Veteran's cervical spine motion was reported to be more 
restricted since the January 2001 VA examination.  Moreover, 
a more recent June 2007 VA examination report indicates that 
the Veteran's range of cervical spine motion had continued to 
decrease.  See Dofflemyer, supra.  

The Board notes that the Veteran was originally awarded his 
20 percent disability rating under the "old" criteria and 
there is no evidence that the Veteran's service-connected 
cervical spine disability is no longer manifested by moderate 
disablement.  Thus, there is no basis in this record to 
support a reduction.  

The RO did not address the provisions of 38 C.F.R § 3.344 in 
reducing the 20 percent rating or otherwise explain the basis 
for finding any type of overall impairment.  Moreover, the 
service-connected cervical spine disability as a degenerative 
process is not shown to be a condition that would be subject 
to more than temporary improvement.  

Accordingly, as the reduction was not proper under the law, 
the 20 percent evaluation must be fully restored effective on 
January 6, 2005.  


ORDER

As the evaluation for the service-connected cervical spine 
disability was not reduced from 20 to 10 percent in 
accordance with the law, the 20 percent must be restored, 
effective on January 6, 2005.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims for higher evaluations for his 
service-connected lumbar and cervical spine disabilities must 
be remanded for further development action.  

Here, the Board notes that, in testimony in September 2009, 
the Veteran set forth arguments indicating that his service-
connected lumbar and cervical spine disabilities were worse 
than they were at the time of his most recent VA examination 
in June 2007.  See page 21 of hearing transcript 
(transcript).  

Because the Veteran has reported that his condition has 
worsened, the Board concludes that this matter must be 
remanded for the Veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

Prior to affording an updated VA examination, the Veteran 
should be afforded an opportunity to submit any recent 
medical records or opinions pertinent to the claim that have 
not already been associated with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to the Veterans Claims Assistance Act, VA must 
obtain outstanding VA and private records.  See 38 U.S.C.A. § 
5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Also at the September 2009 hearing, the Veteran testified 
that he is unable to work as a result of his service-
connected back disabilities.  See page 13 of transcript.  

A claim for a total rating based on individual 
unemployability due to service-connected disability (TDIU) is 
a part of the determination of the appropriate disability 
rating in the adjudication of a claim for disability 
compensation; it is not a freestanding claim for a separate 
benefit.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Therefore, this aspect of the Veteran's claim for increased 
compensation benefits should be addressed on remand.  That 
is, the RO should address whether a TDIU is warranted upon 
readjudication of the claim.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims file, 
that have treated him for his lumbar and 
cervical spine disabilities.  The aid of 
the Veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  Regardless of the Veteran's 
response, the RO should obtain the 
Veteran's treatment records from the Tampa 
VA Medical Center dated from July 2007 to 
the present.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  The Veteran may 
submit medical records directly to VA.  

2.  After associating all outstanding 
records with the claims folder pursuant to 
the above-requested development, the RO 
should schedule the Veteran for an 
appropriate VA examination in order to 
determine the current extent and severity 
of his service-connected lumbar and 
cervical spine disabilities.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

(a)  The examiner should identify and 
express an opinion as to the severity of 
any orthopedic manifestations (including 
decreased range of motion and the presence 
or absence of muscle spasm, guarding or 
localized tenderness, and their effect 
upon gait and spinal contour) of the 
Veteran's lumbar and cervical spine 
disabilities.  The examiner should conduct 
all indicated tests and studies, to 
include X-ray studies and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  

(b)  In rendering this opinion, the 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the lumbar 
and cervical spine.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also specifically address whether 
there is muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the opposite 
side; positive Goldthwaite's sign; or 
abnormal mobility on forced motion.  The 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare- ups.  If 
this is not feasible, the examiner should 
so state.  

(c)  If possible, the examiner should 
state whether the spine disabilities have 
been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

(d)  With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to include 
reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as to 
their severity.  Any peripheral nerve or 
nerves involved, resulting from the 
service-connected spine disorders should 
be identified and described.  Any 
functional impairment of the extremities 
due to the disc disease should be 
identified.  

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should so 
state.  

3.  After completion of all indicated 
development, and any other additional 
development deemed appropriate, the RO 
should again review the increased rating 
claims in light of all the evidence of 
record.  The issue of entitlement to TDIU 
should also be adjudicated.  If any 
determination remains adverse, the Veteran 
must be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to submit written or other 
argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


